DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. This is the initial office action that has been issued in
response to patent application 16/683,242, filed on 11/13/2019.
Claims 1-14 as originally filed, are currently pending and have
been considered below. Claims 1 and 7 are independent claim.

Priority
3. The application claims priority of provisional application PRO 62/767,585 filled on 11/15/2018. 


Claim Objections
4. Claim 6 objected to because of the following informalities:  Having a colon at the end of the limitation instead of a period. 
Appropriate correction is required. 

5. Claim 9 objected to because of the following informalities: No period at the end of the limitation. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7. Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nix(US 9,319,223 B2) and Nix(US 9288059 B2) in view of Nix(US 20160149709 A1) and futher in view of (“Open Firmware Loader for Tamper Resistant Element”) by GlobalPlatform Card Technology

8. Regarding Claim 1, Nix discloses, a method for a primary platform to securely receive a firmware, the method comprising the primary platform (PP): 
Nix 223 and Nix 059 does not explicitly disclose the following limitations that Nix 709 teaches:
recording a server static public key and a PP private key (Nix 709, ¶[0113], In accordance with exemplary embodiments, module 101 can store module private key 112, server public key 114, and module identity 110, and a symmetric key 127 in memory/RAM 101 e during operation, such as when CPU 101 b is active and the module 101 is connected to a network such as a wireless network 102 during data transmissions); 
It would have been obvious for one of ordinary skill
in the art before the effective filing date of the claimed invention to have modified Nix 223 in view of Nix 059 to incorporate the teachings of Nix 709. One of ordinary skill in the art would have been to make this modification in order to record a server public key and a PP private key to enhance security features.  
Nix 223 does not explicitly disclose the following limitations that Nix 059 teaches:
deriving a one-time PKI key pair comprising a PP one-time private key and a corresponding PP one-time public key, wherein the PP records the server static public key before deriving the PP one-time public key (Nix 059, Col. 35 lines 49-53, FIG. 1 h is an illustration of a certificate that includes a PKI public key, where the key comprises an elliptic curve cryptography key, in accordance with exemplary embodiments. Public and private keys in system 100 can utilize PKI techniques other than RSA, such as the elliptic curve cryptography (ECC). Claim 17, The method of claim 11, further comprising deriving the shared secret key using (i) a key derivation function, (ii) a server public key, and (iii) a previous module public key, wherein the previous module public key was recorded in a database before receiving the first message.); sending the PP one-time public key and a random number (Nix 059, Col. 23 lines 30-34, Module 101 can also derive symmetric key 127 according the Elliptic Curve Inte grated Encryption Scheme (ECIES) and/or ECDH 159, dis cussed in FIG. 1f below, using module public key 111, server public key 114, and a random number); receiving (i) a secure hash value of the server static public key and (ii) a server one-time public key (Nix 059, Col. 33 lines 35-39, in order to sign and Verify messages between module 101 and server 105, or verify signatures such as comparing that (i) a first secure hash value in the form of a signature 123 in a certificate 122 and a certificate authority public key 132. Col. 33 lines 45-48, The use of ECDSA algorithm 158 within a set of digital signature algorithms 141d may be preferred if keys such as module public key 111 and server public key 114 are based on elliptic curve cryptography.); conducting an elliptic curve Diffie Hellman (ECDH) key exchange using the server static public key, the server one-time public key, the PP private key, and the PP one-time private key in order to derive a symmetric ciphering key (Nix 059, Col. 76 lines 18-26, First, server 105 can encrypt server encrypted data 504 using an asymmetric ciphering algorithm 141a by cipher ing with the new module public key 111, as described in step 503 of FIG. 5. Second, server 105 can encrypt server encrypted data 504 using a symmetric ciphering algorithm 141b by utilizing a key derivation function 141f such as ECDH and (i) the new module public key 111 and (ii) the server public key 114 in order to derive a commonly shared symmetric key 127.); and operating an application using the firmware (Nix 059, Col. 17-18 lines 64-67, When server 105 is described herein as performing various actions such as acquiring an IP address, monitoring a port, transmitting a packet, or encrypting or signing a message, specifying herein that server 105 performs an action can refer to Software, hardware, and/or firmware operating within server 105 performing the action).  
It would have been obvious for one of ordinary skill
in the art before the effective filing date of the claimed invention to have modified Nix 223 to incorporate the teachings of Nix 059. One of ordinary skill in the art would have been to make this modification in order to derive a one-time PKI key pair and a PP private key also to send the PP one-time public key with a random number and to secure a hash value. 

receiving a bound image comprising a ciphertext (Nix 223, Col. 38 lines 34-41, a pre shared secret key 129a, these keys may optionally not be transmitted with the ciphertext output of secret ciphering algorithm 141 h, when the other node also can derive or obtain the cipher key through secure means. Other possibilities exist as well, in order for a module 101 and a server 105 to use the same cipher key with a secret ciphering algorithm 141h to decrypt or resolve the ciphertext); 
Nix 223, Nix 059 and Nix 709 does not explicitly disclose the following limitations that GlobalPlatform teaches:
decrypting the ciphertext into the firmware and the random number, wherein the PP verifies that the decrypted random number equals the sent random number (GlobalPlatform, Pg. 80, Sec. A.3.2, The update function of the nonce EIV is built upon the block cipher E using the OFB mode. When using eGCM, the starting value for the OFB mode is initialized as follows: I[0] = EIV , where EIV is a secret value. Then, the values I[1],...,I[m] are computed as described in the Algorithm 1 below, where m is the number of blocks of the plaintext/ciphertext message. For the use of OFB in encryption mode, X is the plaintext message and Y is the ciphertext message, and for the use of OFB in decryption mode, X is the ciphertext message and Y is the plaintext message.); loading the firmware into a memory (GlobalPlatform, Pg. 16, Sec. 2.2.1, OFL manages three private and confidential memory areas during an operation of loading a firmware: • A memory area dedicated to a session associated to a given loaded firmware called Firmware Session. • A memory area dedicated to a session associated to the pending Image used when loading a firmware called Image Session.);
It would have been obvious for one of ordinary skill
in the art before the effective filing date of the claimed invention to have modified Nix 223 and Nix 059 in view of Nix 709 to incorporate the teachings of GlobalPlatform. One of ordinary skill in the art would have been to make this modification in order to decrypt the ciphertext into the firmware wherein the PP verifies the decrypted random number and loading the firmware into a memory. 

9. Regarding Claim 2, Nix 223 and Nix 059 in view of Nix 709 in further view of GlobalPlatform discloses, the method of claim 1, further comprising conducting the elliptic curve Diffie Hellman (ECDH) key exchange with an elliptic curve point addition for the server static public key and the server one-time public key (Nix 223, Col. 24-25, lines 61-68, during a limited period of time. Such symmetric key 127 remaining only valid for a day, or a week, or during a session (where the session comprises multiple messages and/or responses between a module 101 and a server 105), etc. Module 101 can also derive symmetric key 127 according the Elliptic Curve Integrated Encryption Scheme (ECIES) and/or ECDH 159, discussed in FIG. 1d below, using module public key 111, server public key 114).  

10. Regarding Claim 3, Nix 223 and Nix 059 in view of Nix 709 in further view of GlobalPlatform discloses, the method of claim 1, further comprising conducting the elliptic curve Diffie Hellman (ECDH) key exchange with (i) a sum of the PP private key and the PP one-time private key and (ii) a modulus of the sum (Nix 223, Col. 75, lines 58-64, Derived shared secret key 129b could be obtained by server 105 from using a key derivation function 141f such as ECDH 159 and module public key 111 and server private key 105c, using a module public key 111 that has already been derived or used by module 101 (such as if at least one module private key 112 and module public key 111 had already been used or derived before step 513). Col 79, lines 28-33, ECDH 159 key exchange, or (ii) another value or number for a server 105 to derive a secret shared network key K129d using a network key K derivation algorithm 1101 (in FIG. 11 below). Other possibilities exist as well for a key K module token 1103 calculated by a module 101 in a step 316).  

11. Regarding Claim 4, Nix 223 and Nix 059 in view of Nix 709 in further view of GlobalPlatform discloses, 
Nix 223 and Nix 059 does not explicitly disclose the following limitations that Nix 709 teaches:
the method of claim 1, wherein the PP (i) does not store a certificate for the server static public key and (ii) does not receive the certificate for the server static public key (Nix 709, ¶[0252], The sub-steps for a server 105 to receive a message 208 are also depicted and described in connection with FIG. 2 above. Parameters 126 within a message 208 can comprise descriptive values for new module public key 111. Note that at step 516, server 105 does not need to receive new module public key 111 in the form of a certificate 122).  
It would have been obvious for one of ordinary skill
in the art before the effective filing date of the claimed invention to have modified Nix 223 and Nix 059 to incorporate the teachings of Nix. One of ordinary skill in the art would have been to make this modification in order to include the PP where the certificate for the server static public key is not stored and does not receive the certificate.  

12. Regarding Claim 5, Nix 223 and Nix 059 in view of Nix 709 in further view of GlobalPlatform discloses, 
Nix 223, Nix 059 and Nix 709 does not explicitly disclose the following limitations that GlobalPlatform teaches:
the method of claim 1, wherein a tamper resistant element (TRE) in a computing device operates the PP, and wherein the computing device uses an agent as a device driver to transfer the ciphertext from an image delivery server to the PP (GlobalPlatform, Pg. 12, Sec. 1.4, Tamper Resistant Element. Silicon enclave within a TRC or a System On Chip (SoC) supporting the security and tamper resistance required for a Primary Platform.).  
It would have been obvious for one of ordinary skill
in the art before the effective filing date of the claimed invention to have modified Nix 223 and Nix 059 in view of Nix 709 to incorporate the teachings of GlobalPlatform. One of ordinary skill in the art would have been to make this modification in order to include a TRE in a computing devices where it will operate the PP and wherein the device uses an agent to transfer the ciphertext to the server. 

13. Regarding Claim 6, Nix 223 and Nix 059 in view of Nix 709 in further view of GlobalPlatform discloses, the method of claim 1, further comprising selecting the server static public key using the secure hash value of the server static public key (Nix 223, Col. 69, lines 10-16, upon completing step 501a, module 101 may also optionally verify the server identity 206 of server 105 using a certificate 122 associated with server 105 and the public key of a certificate authority 118. Module 101 could request a certificate 122 associated with server 105 and calculate a secure hash signature 123 using cryptographic algorithms 141 and a certificate authority pub lic key 131):  

14. Regarding Claim 7, Nix discloses, a method for a server to encrypt and transfer a symmetric ciphering key, the method performed by the server, the method comprising: 
Nix 223 and Nix 059 does not explicitly disclose the following limitations that Nix 709 teaches:
recording a server static private key, wherein a device stores a corresponding server static public key (Nix 709, ¶[0250], Upon key derivation at step 515, module private key 112 and module public key 111 can be recorded in a nonvolatile memory 101 w. Module private key 112 is preferably not transmitted or sent outside module 101. Note that module 101's internal derivation, or processing or creation, of module private key 112 and corresponding module public key 111); deriving a one-time PKI key pair comprising a server one-time private key and a corresponding server one-time public key, wherein the server records the server static private key before deriving the server one-time public key (Nix 709, ¶[0018], The module can utilize the set of cryptographic algorithms to securely generate or derive a module private key and a module public key. The module private key and module public key can be generated either (i) upon initial use or installation of the module, or (ii) at a subsequent time after initial use such as when a new set of key pairs are required or are useful for continued operation of the module. ¶[0251], operation of module 101, each time a new module private key 112 may be required (for various potential reasons outlined above), the external recording and/or transferring of module private key 112 incurs a potential security risk. Security risks can be compounded if the external location records private keys 112 for a plurality of modules 101.); receiving a device static public key and a device one-time public key (Nix 709, ¶[0020], The secure connection setup can include the transfer of a server public key and an application server public key. ); calculating a modulus for a sum of the server static private key and the server one-time private key (Nix 709, ¶[0271], The module digital signature 405 can be calculated using the steps and algorithms described in FIG. 4 above. Module digital signature 405 can be a secure hash string or number, and can be calculated using module private key 112. ¶[0272], the module digital signature 405 may optionally be omitted from body 602 after module 101 has previously sent symmetric key 127); conducting an elliptic curve point multiplication operation with the first point and the modulus in order to derive a second point(Nix 709, ¶[0023], In another embodiment, the server can securely send the module a set of parameters, where the set of parameters includes values to define an equation for an elliptic curve. The values could comprise constants and variables such that the module can calculate a new elliptic curve, and the elliptic curve can be different than standard, published curves. The set of parameters could be sent from the server to the module in a server encrypted data, where the server encrypted data was processed using any of (i) a first module public key, (ii) a symmetric key, and (iii) a shared secret key.); -83-conducting a key derivation function with the second point in order to derive an encryption key (Nix 709, ¶[0115], Symmetric key 127 can be derived by using module public key 111 and/or server public key 114, possibly through the use of a key derivation function 141 f (also in FIG. 1g below). Symmetric key 127 can be used for both encryption and decryption with symmetric cryptographic algorithms 141 b described in FIG. 1g below, where a shared secret key can be used to both encrypt/cipher and decrypt/decipher ); 
It would have been obvious for one of ordinary skill
in the art before the effective filing date of the claimed invention to have modified Nix 223 in view of Nix 059  to incorporate the teachings of Nix 709. One of ordinary skill in the art would have been to make this modification in order to record a server using a static private key wherein the devices stores the server static public key and deriving a one-time PKI using the private and public key wherein the derivation function is conducting a key to derive an encryption key.
Nix 223 does not explicity disclose the follow limitations that Nix 059 teaches:
conducting an elliptic curve point addition operation with the device static public key and the device one-time public key in order to derive a first point (Nix 059, Col. 7 lines 4-11, The parameters could include (i) an elliptic curve selected for use with the module public key, and (ii) settings for use in a key derivation function using the new module public key and the server key. The module and the server can Subsequently utilize a key derivation function, the new module public key, and server public key to derive a new shared secret key.); 
It would have been obvious for one of ordinary skill
in the art before the effective filing date of the claimed invention to have modified Nix 223 to incorporate the teachings of Nix 059. One of ordinary skill in the art would have been to make this modification in order to enhance security features is to conduct the elliptic curve point within the device using a public key and a one-time public key in order to derive the point.  


encrypting the symmetric ciphering key with the encryption key (Nix 223, Col. 100 lines 1-4, In an exemplary embodiment, the transmission of cryptographic parameters 126 or a token 126 cata step 704 comprises encrypting the cryptographic parameters with shared secret key 129 as a symmetric ciphering key 127 in a symmetric ciphering algorithm 141b.); and sending the encrypted symmetric ciphering key to the device ( Nix 223, Col. 60-70 lines 64-67 and lines 1-12, Module 101 and server 105 could utilize a pre-agreed protocol in order to select the use of asymmetric ciphering 141a or symmetric ciphering 141b in a response 209. Accord ing to an exemplary embodiment, module 101 and server 105. (i) utilize asymmetric ciphering 141a when transmitting sym metric keys 127 or other keys Such as pre-shared secret keys, new private keys, etc., and (ii) utilize symmetric ciphering 141b at other times (i.e. when not sending/receiving a key). Response 209 may include a module instruction 502. By including module instruction 502 in server encrypted data 504 and response 209, the module instruction502 can be read and processed by device 101). 
 
15. Regarding Claim 8, Nix 223 and Nix 059 in view of Nix 709 in further view of GlobalPlatform discloses, the method of claim 7, wherein the server receives the device static public key from a secure session before the server receives the device one-time public key from the device (Nix 223, Col. 96 lines 1-8, In an exemplary embodiment, shared secret key 129c may be calculated and determined by module 101 (i) without any prior communication with server 105 and also (ii) before module 101 receives a server public key 114. Although step 703 in FIG. 7 illustrates module 101 as recording shared secret key 129 in a nonvolatile memory, module 101 could alternatively record shared secret key 129 (in the form of a key 129c or 129a) and algorithm token 190 in a volatile memory such as RAM 101e.).  

16. Regarding Claim 9, Nix 223 and Nix 059 in view of Nix 709 in further view of GlobalPlatform discloses, 
Nix 223 does not explicitly disclose the following limitations that Nix 059 teaches:
the method of claim 7, further comprising recording, by the server, a set of cryptographic parameters for (i) the server static public key and the one-time PKI key pair and (ii) the key derivation function, wherein the cryptographic parameters specify at least a named elliptic curve and a secure hash algorithm (Nix 059, Col. 3, lines 63-67, The first exemplary embodiment can address a “bootstrap problem related to the automatic generation of PKI keys by a module, including a module that has already been deployed or distributed, where the resulting module public key should be authoritatively verified Col. 4, lines 61-65, The server can include a private key associated with the server and the derived public key associated with the module. The public keys can leverage established public key infra structure (PKI) standards, such as X.509v3 certificates and RSA or elliptic curve cryptography (ECC) algorithms. Col. 6, lines 18-23, The module can preferably include a set of cryptographic algorithms that comprise a set of asymmetric ciphering algorithms, symmetric ciphering algorithms, secure hash algorithms, digital signature algorithms, key pair generation algorithms, a key derivation function, and a random number generator. ).  
It would have been obvious for one of ordinary skill
in the art before the effective filing date of the claimed invention to have modified Nix 223 to incorporate the teachings of Nix 059. One of ordinary skill in the art would have been to make this modification in order to set a cryptographic parameter using a public key and PKI key pair and to at least specify and elliptic curve and a hash algorithm.  

17. Regarding Claim 10, Nix 223 and Nix 059 in view of Nix 709 in further view of GlobalPlatform discloses, 
Nix 223 does not explicitly disclose the following limitations that Nix 059 teaches:
the method of claim 7, further comprising deriving, by the device, the encryption key using (i) a device one-time private key corresponding to the device one-time public key, (ii) a device static private key corresponding to the device static public key, (iii) a server static public key corresponding to the server static private key, and (iv) the server one-time public key (Nix 059, Col. 6, 42-45, After deriving the new module public key and module private key, the module may then utilize the pre-shared secret key to encrypt the derived module public key using a symmetric ciphering algorithm. Col. 73, lines 3-15, At Step 805, module 101 can derive module private key 112 and a corresponding module public key 111 using (i) random number generator 128, (ii) parameters 126, (iii) cryptographic algorithms 141, and (iv) a key pair generation algorithm 141e. Module private key 112 and corresponding module public key 111 can be derived according to a wide range of parameters 126, and can utilize different algorithms, such as RSA 153 or ECC 154. Key derivation at step 805 could generate keys of different lengths, such as 2048 bits with RSA 153 or 283 bits with ECC 154, and other possibilities exist as well. Ifusing ECC 154 to derive a pair of keys for module 101, step 805 could also accommodate the use of different elliptic curves for compatibility with server 105).  

It would have been obvious for one of ordinary skill
in the art before the effective filing date of the claimed invention to have modified Nix 223 to incorporate the teachings of Nix 059. One of ordinary skill in the art would have been to make this modification in order to use the encryption key on the device where it will consist of a one-time private key conforming to the one-time public key also using the server static public key corresponding to the private key.

18. Regarding Claim 11, Nix 223 and Nix 059 in view of Nix 709 in further view of GlobalPlatform discloses, 
Nix 223, Nix 059 and Nix 709 does not explicitly disclose the following limitations that GlobalPlatform teaches:
the method of claim 7, wherein the device includes a tamper resistant element (TRE) and an agent, wherein the TRE reads the encrypted symmetric ciphering key using the agent, and wherein the TRE derives the encryption key and decrypts the encrypted symmetric ciphering key using the encryption key(GlobalPlatform, Pg. 43 Sec. 4.3.3, The TRE provides its credentials via any interface (e.g. a Service Provider) to the HSM1_IDS operating within the IDS (Image Delivery Server). • According to the mutual authentication protocol, the IDS verifies the TRE credentials thanks to CODE_M, UUIDL (UUID of the OFL Authority) and ID_TRANSAC which are freely readable from ATK.OFL.ECDHE. Pg. 20 Sec. 2.3, the time stamp and the key agreement material then sends an OFL_DO_OPERATE command using this parameter. The TRE derives the session key from the key material included in the OFL_DO_OPERATE parameter.).  
It would have been obvious for one of ordinary skill
in the art before the effective filing date of the claimed invention to have modified Nix 223 and Nix 059 in view of Nix 709 to incorporate the teachings of GlobalPlatform. One of ordinary skill in the art would have been to make this modification in order to encrypt the symmetric ciphering key wherein the TRE reads and derives the encryptions key by decrypting the encrypted symmetric key.

19. Regarding Claim 12, Nix 223 and Nix 059 in view of Nix 709 in further view of GlobalPlatform discloses, 
Nix 223 does not explicitly disclose the following limitations that Nix 059 teaches:
the method of claim 7, further comprising sending, by the server, a ciphertext to the device, wherein the ciphertext is encrypted with the symmetric ciphering key (Nix 059, Col. 6, 42-47, After deriving the new module public key and module private key, the module may then utilize the pre-shared secret key to encrypt the derived module public key using a symmetric ciphering algorithm, thereby creating a module encrypted data (which contains the encrypted derived module public key).
It would have been obvious for one of ordinary skill
in the art before the effective filing date of the claimed invention to have modified Nix 223 to incorporate the teachings of Nix 059. One of ordinary skill in the art would have been to make this modification in order to send the ciphertext to the device where it is encrypted with the symmetric ciphering key by the server.

20. Regarding Claim 13, Nix 223 and Nix 059 in view of Nix 709 in further view of GlobalPlatform discloses, the method of claim 7, further comprising: receiving, by the server, a random number from the device (Nix 223, Col. 33, lines, 19-22, As one example, a set of cryptographic parameters 126 could be recorded in a server 105 and downloaded by module 101 using the IP Network 107. The various algorithms within cryptographic algorithms 141 may utilize a random number generator 128); and -84-encrypting, by the server, the symmetric ciphering key and the random number with the encryption key (Nix 059, Col. 47 lines 22-29, where the symmetric key 127 would be encrypted using an asymmetric ciphering algorithm 141a with the module private key 112 at step 402. In this case of (i) or (ii) in the previous sentence, module 101 can securely send the sym metric key 127 to server 105, which could then utilize sym metric key 127 in a symmetric ciphering algorithms 141b at later steps. As noted in FIG. 1d, symmetric key 127 could be derived using cryptographic algorithms 141 and a random number from random number) 

21. Regarding Claim 14, Nix 223 and Nix 059 in view of Nix 709 in further view of GlobalPlatform discloses, the method of claim 7, further comprising sending, by the server, a ciphertext to the device, wherein the ciphertext is encrypted with the symmetric ciphering key (Nix 223, Col. 37, lines 55-67, a secret ciphering algo- 55 rithm 141h can process or derive output of ciphertext as encrypted module identity 110a using input of (i) an algo rithm token 190 as a cipher key and (ii) plaintext in the form of a module identity 110. In the exemplary secret ciphering algorithm deciphering 162, a secret ciphering algorithm 141h 60 can process or derive plaintext output of a module identity 110 using input of (i) an algorithm token 190 as a cipher key and (ii) ciphertext in the form of an encrypted module identity 110a. As contemplated herein, a secret ciphering algorithm 141h as one form of a symmetric ciphering algorithm 141b 65 can also process other ciphertext and plaintext besides an encrypted module identity 110a and a module identity 110).


Conclusion
22. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433